 
 
I 
111th CONGRESS
1st Session
H. R. 971 
IN THE HOUSE OF REPRESENTATIVES 
 
February 10, 2009 
Mr. Weiner (for himself, Mr. Ryan of Ohio, and Ms. Shea-Porter) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide commuter flexible spending arrangements. 
 
 
1.Short titleThis Act may be cited as the Transportation Flexible Savings Accounts Act of 2009. 
2.Transportation flexible spending arrangements 
(a)In generalSection 125 of the Internal Revenue Code of 1986 (relating to cafeteria plans) is amended by redesignating subsections (i) and (j) as subsections (j) and (k), respectively, and by inserting after subsection (h) the following new subsection: 
 
(i)Transportation flexible spending arrangement 
(1)In generalNotwithstanding subsection (f), qualified transportation fringe shall be treated as a qualified benefit for purposes of this section to the extent provided under a flexible spending arrangement (as defined in section 106(c)). 
(2)Qualified transportation fringeFor purposes of this subsection, the term qualified transportation fringe has the meaning given such term by section 132(f), except that paragraph (2)(B) thereof shall be applied by substituting $100 for $175.. 
(b)Modification of regulationsThe Secretary of the Treasury shall make such modifications to Treasury Regulations under section 125 of the Internal Revenue Code of 1986 as may be necessary to allow qualified transportation fringe (as defined in section 125(h) of such Code) to be offered through a flexible spending arrangement in a cafeteria plan. 
(c)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
 
